The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg. 10-14 filed 01/20/21 , with respect to the rejection(s) of claim(s) 1-3, 5, 6, 8-12, 14, 15, and 17-20 have been fully considered and are persuasive.  The applicant’s arguments for Song and Johansson regarding the newly added limitation “and employs a time-division duplexing (TDD) radio technology” is persuasive however new reference Russell (Pub No 20100203832) is brought in to teach TDD duplexing technology for the aggressor interference on the victim.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (Pub No 20100203832) in view of Song (Pub No 20130028199) and Johansson (Pub No 20130083672).

Regarding claim 1 and 19 and 20,
 	Russel teaches a method for implementing a radio frequency (RF) coexistence management strategy on a multi-Subscriber Identity Module (SIM)-multi-active communication device for managing effects of an aggressor subscription ("aggressor") on a victim subscription ("victim"):
(interpreted as If the Bluetooth transceiver is currently a master device as determined in step 560, step 570 determines if the predicted future transmit-enable signal (TXE') will overlap with a Bluetooth slave device's response to the master device's signal. The determination 570 can use the transmit offset found 530 earlier, see para [0057]).
 	the RF coexistence event comprises a period in which uplink transmissions on a first RF resource of the communication device overlap in time with downlink reception on a second RF resource of the communication device; (interpreted as Later in the same Bluetooth frame 463, the master device transmits during a fifth Bluetooth timeslot 472 and the slave device transmits during a sixth Bluetooth timeslot 482. If the WiMAX RXE signal pattern 432 is directing the WiMAX transceiver to receive, then the nearby Bluetooth transmission may overpower the WiMAX signal reception, see para [0048]. Fig. 4).
 	the aggressor is supported by a first wireless communication network associated with the first RF resource and employs a time-division duplexing (TDD) radio technology and the victim is supported by a second wireless communication network associated with the second RF resource; (interpreted as The flow diagram begins 505 when an OFDMA transceiver (such as WiMAX transceiver 117 shown in FIG. 1) is operating in TDD mode and a synchronous frame-based transceiver (such as Bluetooth transceiver 115 shown in FIG. 1), see para [0051]) 
determining whether the selected power-control remedial action is viable;
 	implementing the selected power-control remedial action upon the start of the next RF coexistence event in response to determining that the selected power-control remedial action is viable; (interpreted as the flow diagram can shut down a synchronous frame-based transmitter so that the effects of co-existence are minimized. Using the TXE' signal to shut down the synchronous frame-based transmitter protects signals to be received at synchronous frame-based transceiver, see para [0060])

	However Russell does not teach  wherein implementing the selected power-control remedial action comprises: configuring the victim to send a power UP command on the victim's closed-loop downlink power control just before a transmission by the aggressor is about to start; 
 	waiting for the aggressor to finish the transmission; and 
 	configuring the victim to send a power DOWN command on the victim's closed-loop downlink power control just after the transmission by the aggressor finishes.

 	Song teaches wherein implementing the selected power-control remedial action comprises: configuring the victim to send a power UP command on the victim's closed-loop downlink power control just before a transmission by the aggressor is about to start; waiting for the aggressor to finish the transmission; (interpreted as the power of the PCFICH can be boosted. For example when ABS sub-frames configured by the aggressor cell, the victim cell can increase the transmit power of PCFICH REGs during the concurrent sub-frames, see para [0247]).
 	It would have been obvious to one of ordinary skill in the art to combine the self-interference mitigation taught by Russell with the interference mitigation by controlling power as taught by Song since it would have been a simple substitution of one known element for another to reduce interference by controlling transmission power.

However Russell in view of Song do not teach sending a 

	Johansson teaches sending a  (interpreted as If this is the case one or several of the actions according to the steps 42, 43, 44 and 45 is reversed in a step 62, see para [0059}).
	It would have been obvious to one of ordinary skill in the art to combine the power control UP taught by Russell in view of Song with the reversing of the action for interference control as taught by Johansson to revert back to normal functioning after the interference.

Regarding claim 3 and 12,
 	Russell in view of Song and Johansson teaches the method of claim 1, however they do not teach further comprising: determining whether the RF coexistence event has ended; and returning the victim to normal operations in response to determining that the RF coexistence event has ended(interpreted as If this is the case one or several of the actions according to the steps 42, 43, 44 and 45 is reversed in a step 62, see Johansson para [0059}).
	It would have been obvious to one of ordinary skill in the art to combine the power control UP taught by Russell in view of Song with the reversing of the action for interference control as taught by Johansson to revert back to normal functioning after the interference.

Regarding claim 8 and 17,
 	Russell in view of Song and Johansson teaches the method of claim 1, wherein implementing receive blanking on the victim comprises: configuring the victim to send one of a power DOWN command or a "cease transmitting" command to the victim's mobile network just before a transmission by the aggressor is about to start; configuring the victim to perform receive blanking during the (interpreted as the flow diagram can shut down a synchronous frame-based transmitter so that the effects of co-existence are minimized. Using the TXE' signal to shut down the synchronous frame-based transmitter protects signals to be received at synchronous frame-based transceiver, see Russell para [0060])
 	and configuring the victim to send one of a large power UP command or a "resume transmitting" command to the victim's mobile network just after the transmission by the aggressor (interpreted as If this is the case one or several of the actions according to the steps 42, 43, 44 and 45 is reversed in a step 62, see Johansson para [0059}).

Claims 5-6, 11-12, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (Pub No 20100203832) in view of Song (Pub No 20130028199), and Johansson (Pub No 20130083672), and Muraoka (Pub No 20060183496).

Regarding claim 5 and 14,
	Russell in view of Song and Johansson teaches the method of claim 1, however do not teach wherein selecting a power-control remedial action based on estimated effects of the aggressor's interference on the victim's performance quality comprises: determining a target performance quality of the victim; estimating an interference power of the aggressor; estimating a degraded performance quality of the victim based on the estimated interference power of the aggressor; calculating a difference in performance quality between the target performance quality and the degraded performance quality; and determining a required increase in signal power of the victim's network to compensate for the difference in performance quality.
 	Muraoka teaches wherein selecting a power-control remedial action based on estimated effects of the aggressor's interference on the victim's performance quality comprises: determining a target (interpreted as If the current amount of interference N1 in the entire cell is equal to or less than the threshold N2, then TPC bit generating circuit 14 adds together the TCP command (TPC1="1") to increase the transmission power, for a fixed period of time at a time interval T1, from among TPC command TPC1 output from SIR estimation circuit 12, to calculate the transmission power increase TPC3 within the fixed period of time, see para [0040]).
	It would have been obvious to one of ordinary skill in the art to combine the power control for interference taught by Russell in view of Song and Johansson with the powering down as taught by Muraoka since it would have been a simple substitution of one known element for another to reduce interference by controlling transmission power.

Regarding claim 6 and 15,
 	Russell in view of Song and Johansson and Muraoka teaches the method of claim 5, further comprising: determining that the power-control remedial action is not viable when: the increase in signal power from the second wireless communication network exceeds a power increase threshold, a downlink channel power of the second wireless communication network is too close to a ceiling to implement the required increase in signal power, orthe second wireless communication network is too close to being power-limited on a downlink to implement the required increase in signal power, or any combination thereof; and determining that the power-control remedial action is viable when:the increase in signal power from the second wireless communication network does not exceed the power (interpreted as  When the transmission power increase TPC3 exceeds a predetermined threshold for increase TPC4, TPC bit generating circuit 14 outputs as final TPC command TPC 2, a TPC command (TPC2=0) to reduce the transmission power, see para [0040]. Also see the value of the TPC3 is compared with TPC4 that is a predetermined threshold, and if the number of times the command to increase transmission power was issued until the lapse of period T1 exceeds a certain threshold, it is determined that the increase in the transmission power during a fixed period of time is too large, see Muraoka para [0050]).


Regarding claim 11,
 	Russell in view of Song and Johansson and Muraoka teaches the method of claim 10, wherein at least one of the large power UP command and the large power DOWN command may be a request for a power change of an arbitrary size (interpreted as Specifically, TPC bit generating circuit 14, based on scheduling signal SC1 supplied from packet communication circuit 1…. If the current amount of interference N1 in the entire cell is equal to or less than the threshold N2, then TPC bit generating circuit 14 adds together the TCP command (TPC1="1") to increase the transmission power, for a fixed period of time at a time interval T1, see Muraoka para [0040]).. 

Regarding claim 12,
 	Russell in view of Song and Johansson and Muraoka teaches the method of claim 10, wherein configuring the victim to perform receive blanking during the transmission by the aggressor comprises: (interpreted as By considering appropriate parameters a suitable choice of action to reduce self-interference can be made in the step 41. In FIG. 4 it is illustrated that the chosen action is performed in steps 42, 43, 44 and 45 respectively in which interference is reduced by means of uplink scheduling, deactivation of a secondary uplink carrier, deactivation of a secondary downlink carrier or initiation of carrier reconfiguration to reduce self-interference, See Johanssonpara [0041]).


Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (Pub No 20100203832) in view of Song (Pub No 20130028199), and Johansson (Pub No 20130083672), Yuan (Pub No 20090207746).

Regarding claims 2 and 11,
 	Russell in view of Song and Johansson teaches the method of claim 1, further comprising selecting a power-control remedial action based on estimated effects of a combined interference of a plurality of aggressor activities on the second wireless communication performance quality.
 	Yuan teaches further comprising selecting a power-control remedial action based on estimated effects of a combined interference of a plurality of aggressor activities on the second wireless communication performance quality. (interpreted as The total interference observed at each cell is composed of (i) intra-cell interference from users within that cell and (ii) inter-cell interference from users in other cells.  The inter-cell interference and intra-cell interference may have a large impact on performance and may be taken into account in scheduling users, see para [0030]).
. 

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (Pub No 20100203832) in view of Song (Pub No 20130028199), and Johansson (Pub No 20130083672), and Baker (Pub No 20070054689).

Regarding claims 4 and 13,
 	Johansson in view of Song teaches the method of claim 1, however they do not teach wherein implementing the selected power-control remedial action comprises: sending a degraded channel quality indicator (CQI) report to the victim's mobile network just before a transmission by the aggressor is about to start; waiting for the aggressor to finish the transmission; and sending a non-degraded CQI report to the victim's mobile network just after the transmission by the aggressor finishes. 
 	Baker teaches wherein implementing the selected power-control remedial action comprises: configuring the victim to send a degraded channel quality indicator (CQI) report to the victim's mobile network just before a transmission by the aggressor is about to start (interpreted as In this example, the duration of the period is T.sub.P2 and two additional CQI reports are transmitted at non-predetermined times before the interruption, see para [0035]); waiting for the aggressor to finish the transmission (interpreted as the transmission of CQI reports is suspended 
during the interruption, see para [0035]); and configuring the victim to send a non-degraded CQI report to the victim's mobile network just after the transmission by the aggressor finishes (interpreted as four additional CQI reports are transmitted at non-predetermined times, see para [0035]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY D VU whose telephone number is (571)272-3155.  The examiner can normally be reached on 8:30-5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAO G NGUYEN/
Examiner, Art Unit 2461

/HUY D VU/Supervisory Patent Examiner, Art Unit 2461